DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 04/20/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 3, 5, 10, 12, 14, 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53
Withdrawn claims: None
Previously cancelled claims: 2, 4, 6-9, 11, 13, 15-18, 23-25, 28-32, 35, 38, 39, 41-48, 50, 52, and 54-65
Newly cancelled claims: None
Amended claims: 1, 19-22, 26, 34, and 36
New claims: None
Claims currently under consideration: 1, 3, 5, 10, 12, 14, 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53
Currently rejected claims: 1, 3, 5, 10, 12, 14, 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by admitted prior art.
Regarding claim 1, MPEP 2129 I states: “A statement by an applicant in the specification or made during prosecution identifying the work of another as ‘prior art’ is an admission which can be relied upon for both anticipation and obviousness determinations,” and “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.”
The “Background” section of the present specification states: “Crude lecithin, resulting from commercial degumming processes, exhibits variable acetone insoluble (AI) values, in the range of about 65% to about 73%, and has a consistency of wax. Due to the variable composition and plastic viscosity (PV) of crude lecithin, it may not be convenient for most end users. To improve the consistency and workability of lecithin, it may be fluidized by adding diluents as per the National Soybean Processors Association (NSPA) specifications. According to NSPA specifications, fluidized lecithin has an AI value of 62-64%, an acid value (AV) of 26-32 mg KOH/g, and a viscosity of 100-150 poise at 77°F. The most commonly used diluents are fatty acids and vegetable oils.” ([0007]). Due to (i) discussing the method in the “Background” section of the specification, (ii) describing the process as applying to commercial processes, (iii) citing the parameters disclosed in the NSPA specifications, and (iv) describing “most commonly used
The claimed limitation that the method is for “improving crude lecithin functionality” is considered a statement of intended use that does not structurally/substantively limit the claim (MPEP 2111.02), particularly because “improved functionality” is especially broad and subjective. As such, the statement in the preamble does not weigh into the patentability analysis.
The claim limitation that the method results in improved interfacial activity is considered an inherent attribute that does not patentably distinguish the claimed method from the admitted prior art method (MPEP 2112 I, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”; MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 10, Applicant admits the prior art method results in an acetone insoluble value in the range of about 60-70% (Specification, [0007]).
As for claim 12, Applicant admits the prior art method results in an acid value in the range of about 22-35 mg KOH/g (Specification, [0007]).
Claim Rejections - 35 USC § 103
Claims 1, 3, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) in view of Davis (hereinafter “Davis II”) (USPN 3,301,881) as evidenced by “Lecithin- Bleached”, Technical Evaluation Report for the USDA National Organic Program, August 6,2009, pp. 1-9.
With respect to claims 1 and 3, Dashiell et al. teach a method of preparing lecithin to maintain functionality longer than commercially available lecithins, such as soy lecithin, wherein 
Evidentiary reference, “Lecithin-Bleached” discloses that commercial lecithin is obtained in the process of degumming crude soy oil, wherein the acetone insoluble (Al) content is 64-68% (page 1, lines 23-25 and 40-42; page 4, line 170). Therefore, the lecithin that is processed in the method of Dashiell et al. which is obtained from the degumming of crude soybean oil, would have been expected to have an acetone insoluble (Al) value in the range of 64-68% as evidenced by “Lecithin-Bleached”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Although Dashiell et al. fail to expressly disclose the limitation of “improved interfacial activity” as recited in claim 1, because the reference teaches the step of adding a combination of fatty acid and an oil to lecithin as claimed, the step is considered to produce a lecithin that satisfies the claim limitation of having “improved interfacial activity”.
In a specific example, Dashiell et al. teach that the lecithin sample is diluted with soybean oil to 62% AI (Example 2, lines 41-51). In addition, the reference teaches using treated lecithin samples, which when dispersed in soybean salad oil gives 2% AI (column 4, Example 1, lines 67-68). Therefore, the method of Dashiell et al. is considered to decrease acetone insoluble value of the lecithin so that the lecithin after processing and the addition of fatty acid and/or oil has a 
As for the limitation that the crude lecithin is not chemically modified, Dashiell et al. specifically indicates that the inventive method is a modification of the method of Davis II (column 3, lines 12-18). Davis II indicates that the lecithin preparation method may be performed on a chemically-modified lecithin (column 2, lines 7-20), as well as lecithin that is not chemically modified (column 2, lines 38-40, “[t]he phosphatides may be dissolved in edible oil carriers (e.g., cottonseed oil, margarine oil, etc.) or other carriers before treatment”). A skilled practitioner performing the method of Dashiell et al. would be motivated to consult Davis, since it forms the basis for the method of Dashiell et al. As such, a step of adding oil to lecithin that has not been chemically modified would be obvious to a skilled practitioner.
Further, MPEP 2144.04 IV C indicates that “any order of mixing ingredients is prima facie obvious”. Adding an oil to crude lecithin prior to any chemical modification step as taught in Dashiell et al. would be obvious, thus rendering the claimed method step of adding a fatty acid to crude lecithin that is not chemically modified obvious. Such addition of oil would inherently result in a decrease in acetone insoluble value, since the oil would be soluble in acetone (see Gingras et al., US 2009/0191308 A1, [0036], which indicates that oil would be dissolved and extracted by acetone).
Regarding claim 10, Dashiell et al. teach the method as recited above with respect to claim 1, wherein in a specific example the lecithin sample is diluted with soybean oil to 62% AI (Example 2, lines 41-51).
Regarding claim 12, Dashiell et al. teach the method as recited above with respect to claim 1, wherein the acid value (AV) is adjusted to less than 36 (column 1, lines 42-46), which overlaps with the claimed range. Furthermore, Dashiell et al. teach that after the adjustment of the AI and AV values by the addition of soy fatty acids and soybean salad oil as recited above, the acid value (AV) was 22.8 (column 4, Table 1).
Regarding claim 14, Dashiell et al. teach the method as recited above with respect to claim 1 wherein soy fatty acids are added to the lecithin (Example 1: column 4, lines 35-40; claims 1 and 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) and Davis (hereinafter “Davis II”) (USPN 3,301,881) as evidenced by “Lecithin-Bleached”, Technical Evaluation Report for the USDA National Organic Program, August 6,2009, pp. 1-9 as applied to claim 1 above and as further evidenced by Davis (USPN 3,357,918).
Regarding claim 5, Dashiell et al. and Davis II teach the method as recited above with respect to claim 1, wherein fatty acids and edible oil are added to lecithin.
Davis discloses that fatty acids result in a substantial increase in acid value (column 1, lines 13-14).
Therefore, given that Dashiell et al. teach adding fatty acids to lecithin and Davis teaches that fatty acids result in a substantial increase in acid value, one having ordinary skill in the art would expect the addition of the fatty acid in the method of Dashiell et al. to increase the acid value of the lecithin.
Claims 19, 22, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) and Davis (hereinafter “Davis II”) (USPN 3,301,881).
With respect to claims 19 and 33-34, Dashiell et al. teach a method of preparing lecithin wherein a mixture comprising soy fatty acids is added to heated lecithin and mixed (i.e., stirred) (Example 1: column 4, lines 34-40; claims 1 and 4). For instance, Dashiell et al. teach adjusting the lecithin to a target acetone insoluble (AI) value by adding soy fatty acids (Example 1: column 4, lines 35-40). Therefore, Dashiell et al. suggest setting a target acetone insoluble value and combining a sufficient or desirable amount of fatty acids with the lecithin in order to achieve the target acetone insoluble value. In order to achieve the target acetone insoluble value by addition of fatty acids as taught by Dashiell et al., it would have also been obvious to one having ordinary skill in the art to determine the acetone insoluble value of the untreated lecithin and the amount of fatty acids necessary to achieve the target (AI) value. In addition, regarding claim 34, Dashiell et al. disclose that the mixture added to the lecithin also comprises an edible oil such as soybean oil (column 3, lines 42-43; Example 1: column 4, lines 34-40; claims 1 and 4).
Although Dashiell et al. fail to expressly disclose the limitation of “standardizing lecithin”, because the reference teaches and/or suggests the steps as claimed according to claim 19, the prior art process of achieving a target acetone insoluble value by adding fatty acids is considered to meet the claim limitation of “standardizing lecithin”.
As for the requirement that the method is performed on crude lecithin, the prior analysis detailed in relation to claim 1 and the disclosures of Dashiell et al. and Davis II renders a method of adding fatty acids to crude (i.e., chemically unmodified) lecithin obvious, which likewise renders the claimed method of standardizing crude lecithin via combining an amount of fatty acids with crude lecithin obvious.
Regarding claim 22, Dashiell et al. and Davis II teach the method as recited above with respect to claim 19. Given that Dashiell et al. teach the same method as taught by the claimed .
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) and Davis (hereinafter “Davis II”) (USPN 3,301,881) as applied to claim 19 above, and further in view of Hoogevest et al. (“The use of natural and synthetic phospholipids as pharmaceutical excipients” Eur. J. Lipid Sci. Technol. 2014, 116, 1088-1107).
Regarding claims 20-21, Dashiell et al. and Davis II teach the method as recited above with respect to claim 19 wherein lecithin is combined with a fatty acid. In addition, Dashiell et al. disclose commercial lecithin which can be soy lecithin as well as the addition of a fatty acid such as soy fatty acids (column 2, lines 10-14, 23; Example 1: column 4, line 40, Table 1; Example 5; column 10, lines 1-5). While a skilled artisan would have been capable of determining the fatty acid profile of the lecithin as recited in claim 20, the reference fails to expressly disclose selecting a fatty acid to have a similar amount of saturation as the fatty acid profile of the lecithin as recited in claim 21.
Hoogevest et al. disclose that the phospholipid and fatty acid profiles of lecithin are dependent on the raw material sources, such as lecithin derived from either vegetable or animal sources (page 1090, column 2, paragraph 2).
Both Dashiell et al. and Hoogevest et al. pertain to lecithin compositions. Given that Hoogevest et al. disclose that the fatty acid profile of lecithin is dependent on the raw material, and given that Dashiell et al. disclose lecithin which can be derived from soy, one having 
Therefore, it would have been obvious to select and combine soy fatty acid, which is already taught by Dashiell et al. with a soy lecithin since they are derived from the same source, soybean. Further, one of ordinary skill in the art would have expected the soy fatty acid to have a similar amount of saturation as the fatty acid profile of soy lecithin.
Regarding claim 22, Dashiell et al. and Davis II teach the limitations as recited above with respect to claim 19. However, to the extent that Dashiell et al. fail to expressly disclose wherein the method does not comprise altering a phospholipid component of the lecithin, one having ordinary skill in the art would have found it obvious to combine the lecithin of Dashiell et al. with fatty acids that are derived from the same source in view of Hoogevest et al. This is because Hoogevest et al. teach that the phospholipid profile of lecithin is dependent on the raw material source. Therefore, it would have been obvious to combine soy fatty acid, which is already taught by Dashiell et al. with a soy lecithin. As a result, one of ordinary skill in the art would have expected the phospholipid component of lecithin to not be altered since the fatty acid and the lecithin come from the same source.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dashiell et al. (USPN 4,479,977) and Davis (hereinafter “Davis II”) (USPN 3,301,881) as applied to claim 19 above in view of Schoeppe et al. (WO 2014/066632 A1).
Regarding claims 26-27, Dashiell et al. and Davis II teach the method as recited above with respect to claim 19, wherein commercial lecithins are modified and standardized (column 1, lines 13-14 and 18; column 2, lines 4-15; Example 4). Dashiell et al. disclose that a source of 
However, the reference fails to expressly disclose a blend of soybean (soy) lecithin and sunflower lecithin or a blend of rapeseed lecithin and sunflower lecithin as recited in claim 26 and wherein the blend comprises from about 10% to about 90% sunflower lecithin as recited in claim 27.
Schoeppe et al. teach phospholipid or lecithin containing emulsifier compositions that are suitable as release agents (abstract; [0001]; [0009]; [00013]; and [00062]). Schoeppe et al. disclose that plant oil derived lecithins are preferred due to their wide availability and can be selected from groups consisting of soybean lecithin, rapeseed lecithin, sunflower lecithin and mixtures thereof ([00067]; claim 13). Therefore, Schoeppe et al. teach blends of soybean lecithin and sunflower lecithin, as well as blends of rapeseed lecithin and sunflower lecithin, and even blends of all three.
Both Dashiell et al. and Schoeppe et al. teach lecithin containing release agents, specifically wherein the lecithin may be derived from soy or soybean. It would have been obvious to use a blend comprising soybean lecithin and sunflower lecithin in the method of Dashiell et al. because Schoeppe et al. teach that these lecithin blends were already known for forming suitable lecithin release agents at the time of filing.
Furthermore, regarding claim 27, given that Dashiell et al. as modified by Schoeppe et al. already teach a lecithin blend comprising sunflower lecithin and soybean lecithin for instance, it would have been obvious to and well within the skill level of one having ordinary skill in the art to optimize the concentrations through routine experimentation in order to obtain a lecithin blend that forms a suitable release agent and has desirable properties.
Claims 36-37, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable Cleary et al. (USPN 3,440,055).
With respect to claims 36-37, 51 and 53, Cleary et al. teach the addition of soybean oil to lecithin fractions wherein the resultant lecithin is used in amounts of 0.3% and 0.5% in a chocolate coating (column 1, lines 55-70). According to Cleary et al., the oil is added to extracted lecithin fractions to obtain workable mixtures (column 1, lines 23-26; column 2, lines 46-49).
Moreover, Cleary et al. teach forming a viscosity stabilized chocolate without an undue increase in viscosity, said chocolate containing an isolated lecithin fraction in an amount up to 0.5% by weight derived from a lecithin-in-oil mixture, wherein the lecithin fraction has a viscosity reducing powder (column 4, lines 29-37; Example 7; claims 13 and 14).
Although Cleary et al. fail to expressly disclose the limitations of “improved interfacial activity”, “standardized lecithin” and “as compared to the fat-containing confectionary without the standardized lecithin’, because the reference teaches combinations of lecithin and oil as claimed, said combination is considered to produce a lecithin which satisfies the claim limitations. Further, regarding claim 36, it is clear that the reference teaches chocolate with decreased or reduced (plastic) viscosity.
The new limitation requiring “wherein the standardized lecithin is not subjected to fractionation” is interpreted as merely requiring the omission of a fractionation step within the sequence of steps that constitutes the claimed method. The limitation is not interpreted as requiring the initial “standardized lecithin” as not having been subjected to fractionation prior to the initiation of the claimed method. A standardized lecithin fraction may be provided as the initial “standardized lecithin” of the claimed method, where the fraction is “not subjected to . 
Claims 36-37, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (USPN 2,849,318).
With respect to claims 36-37, 51 and 53, Julian et al. disclose that the use of crude lecithin-cocoa butter mixtures as a means of reducing the viscosity of chocolate coating is well known in the art and wherein the crude lecithin is believed to act by reducing the interfacial tension of the individual chocolate properties (Example 5: column 5, lines 33-37). This reduces the viscosity of the chocolate composition (column 5, lines 37-39). Julian et al. specifically teach the addition of 0.8% of a lecithin-cocoa butter mixture to chocolate, which results in a maximum reduction of the viscosity thereof (Example 5, column 5, lines 40-45). The reference also teaches a mixture of lecithin and hydrogenated vegetable oil, which provides a viscosity reduction in chocolate (Example 5, column 5, lines 57-64).
Although Julian et al. fail to expressly disclose the limitations of “improved interfacial activity’, “standardized lecithin” and “as compared to the fat-containing confectionary without the standardized lecithin’, because the reference teaches combinations of lecithin and oil as claimed, said combination is considered to produce a lecithin which satisfies the claim limitations. Therefore, the chocolate of Julian et al. as recited above would have been expected to have a decreased plastic viscosity as compared to chocolate without standardized lecithin.
The new limitation requiring “wherein the standardized lecithin is not subjected to fractionation” is interpreted as merely requiring the omission of a fractionation step within the 
Furthermore, regarding claim 53, Julian et al. teach that suitable oils for combining with the lecithin, include coconut oil, peanut oil, cottonseed oil, and soya oil (column 3, lines 31-37; Example 2).
Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (USPN 2,849,318) as applied to claim 36 above in view of Epstein et al. (USPN 2,062,782).
Regarding claims 40 and 49, Julian et al. teach the method as recited above with respect to claim 36 wherein the rheology of a fat containing confectionery such as chocolate is improved by the addition of a lecithin and oil mixture with an improved interfacial activity.
However, the reference fails to expressly disclose the added fatty acids as claimed as well as the type of lecithin. Epstein et al. teach a method for facilitating the dispersion of lecithin in oleaginous media, wherein commercial (soy) lecithin is mixed with diglycerides of fatty acids, such as coconut oil fatty acids, and an oil (page 1, column 1, lines 1-5 and 39-46; page 1, column 2, Examples 3 and 4; page 2, column 1, lines 1-10; page 2, column 2, lines 36-40 and claim 2). 
Both Julian et al. and Epstein et al. teach the use of lecithin compositions with reduced interfacial tension. It would have been obvious to combine any type of fatty acids from vegetables with the oil and lecithin mixture to be incorporated into the chocolate of Julian et al. and to use soybean lecithin as the source of lecithin, because Epstein et al. demonstrate that mixtures of lecithin, oil, and fatty acids are readily dispersible in both aqueous and oleaginous materials. They are also beneficial because they modify the interfacial tension.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 3, 10, 12, and 14 over Dashiell et al. and “Lecithin-Bleached”: Applicant’s arguments have been fully considered and are persuasive to the extent that the previously-cited prior art references alone are considered insufficient to deem the claims as presently amended unpatentable. However, upon further consideration, new grounds of rejection are made in view of Davis II combined with the previously-cited prior art references.
Applicant argued that Dashiell et al. does not disclose a method of improving crude lecithin functionality wherein crude lecithin is not chemically modified, since the method of Dashiell et al. is performed on acylated lecithin (Applicant’s Remarks, p. 7, ¶4).
As discussed in the updated claim rejection, though, Dashiell et al. relies on Davis II, which specifically indicates that the lecithin preparation method may be performed on lecithin that is not chemically modified (column 2, lines 38-40, “[t]he phosphatides may be dissolved in edible oil carriers (e.g., cottonseed oil, margarine oil, etc.) or other carriers before treatment
The rejections of claims 1, 3, 10, 12, and 14 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claim 5 over Dashiell et al., “Lecithin-Bleached”, and Davis: Applicant asserted non-obviousness on the basis of parent claim 1 being non-obvious over the previously-cited prior art (Applicant’s Remarks, p. 7, ¶8).
Since claim 1 was determined to be obvious and unpatentable, Examiner maintains that claim 5 likewise remains obvious.
The rejection of claim 5 has been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 19, 22, 33, and 34 over Dashiell et al.: Applicant’s arguments have been fully considered and are persuasive to the extent that the previously-cited prior art references alone are considered insufficient to deem the claims as presently amended unpatentable. However, upon further consideration, new grounds of rejection are made in view of Davis II combined with the previously-cited prior art reference.
Applicant argued that Dashiell et al. does not disclose a method of standardizing crude lecithin, since the method of Dashiell et al. is performed on acylated lecithin (Applicant’s Remarks, p. 8, ¶2).
As discussed in the updated claim rejection, though, Dashiell et al. relies on Davis II, which specifically indicates that the lecithin preparation method may be performed on lecithin that is not chemically modified (column 2, lines 38-40, “[t]he phosphatides may be dissolved in edible oil carriers (e.g., cottonseed oil, margarine oil, etc.) or other carriers before treatment”). As such, the claimed method is thus determined to be obvious.
Applicant further argued that Dashiell et al. does not disclose the claimed heating and mixing steps (Applicant’s Remarks, p. 8, ¶2).
Contrary to Applicant’s assertion, though, Dashiell et al. does disclose the noted method steps as detailed in the claim rejection.
The rejections of claims 19, 22, 33, and 34 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 20-22 over Dashiell et al. and Hoogevest et al.; and claims 26 and 27 over Dashiell et al. and Schoeppe et al.: Applicant asserted non-obviousness on the basis of parent claim 19 being non-obvious over the previously-cited prior art (Applicant’s Remarks, p. 8, ¶6; p. 9, ¶1).
Since claim 19 was determined to be obvious and unpatentable, Examiner maintains that claims 20-22, 26 and 27 likewise remain obvious.
The rejections of claims 20-22, 26 and 27 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 36, 37, 51, and 53 over Cleary et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Cleary et al. does not disclose the standardized lecithin as not being subjected to fractionation (Applicant’s Remarks, p. 9, ¶4).
As detailed in the claim rejection, though, the newly-added claim limitation is interpreted as merely requiring the omission of a fractionation step within the sequence of claimed steps, as opposed to requiring the starting standardized lecithin to have never been subjected to fractionation, which undermines Applicant’s argument.
The rejections of claims 36, 37, 51, and 53 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 36, 37, 51, and 53 over Julian et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Julian et al. does not disclose the standardized lecithin as not being subjected to fractionation (Applicant’s Remarks, p. 9, ¶7).
As detailed in the claim rejection, though, the newly-added claim limitation is interpreted as merely requiring the omission of a fractionation step within the sequence of claimed steps, as opposed to requiring the starting standardized lecithin to have never been subjected to fractionation, which undermines Applicant’s argument.
The rejections of claims 36, 37, 51, and 53 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 40 and 49 over Julian et al. and Epstein et al.: Applicant asserted non-obviousness on the basis of parent claim 36 being non-obvious over the previously-cited prior art (Applicant’s Remarks, p. 10, ¶4).
Since claim 36 was determined to be obvious and unpatentable, Examiner maintains that claims 40 and 49 likewise remain obvious.
The rejections of claims 40 and 49 have been maintained herein.
Conclusion
Claims 1, 3, 5, 10, 12, 14, 19-22, 26, 27, 33, 34, 36, 37, 40, 49, 51, and 53 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793